                 Case 2:20-cv-00290-BJR Document 45 Filed 04/21/20 Page 1 of 5




 1                                                      HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 8
     ASSUREDPARTNERS OF WASHINGTON,                     Case No. 2:20-cv-00290 BJR
 9   LLC,
                                                        ORDER GRANTING STIPULATED
10                      Plaintiff,                      TEMPORARY RESTRAINING
                                                        ORDER AGAINST DEFENDANT JO-
11          v.                                          ANN PABALATE
12   MARK ACARREGUI, ALLIANT
     INSURANCE SERVICES, INC., and JO-ANN
13   PABALATE,
14                      Defendants.
15
            IT IS HEREBY STIPULATED by and between Plaintiff AssuredPartners of Washington,
16

17   LLC (“Assured”) and Defendant Jo-Ann Pabalate (“Pabalate”), by and through their respective

18   counsel of record, as follows:
19          WHEREAS, on April 16, 2020, Assured filed an Amended Verified Complaint in this
20
     matter adding Pabalate as a defendant and asserting claims against her, including for
21
     misappropriation of trade secrets and breach of contract relating to restrictive covenants in her
22
     employee agreement with Assured;
23

24          WHEREAS, Assured and Pabalate agree to the terms of this Stipulation;

25          WHEREAS, Assured and Pabalate agree that this Stipulation and Order shall not be

26   construed as an admission by Defendants as to liability or wrongdoing on any aspect of Assured’s
     ORDER GRANTING STIPULATED
     TEMPORARY RESTRAINING ORDER                                                   SEYFARTH SHAW LLP
                                                                                     Attorneys at Law
     (CASE NO. 20-00290 BJR)                                                         800 Fifth Avenue
                                                                                        Suite 4100
                                                                                    Seattle, WA 98104
                                                                                      (206) 946-4910
                 Case 2:20-cv-00290-BJR Document 45 Filed 04/21/20 Page 2 of 5




 1   claims;
 2             WHEREAS Pabalate stipulates to temporary injunctive relief pursuant to the terms below
 3
     without the post of any bond by Assured;
 4
               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
 5
     between Assured and Pabalate, through their respective counsel, that the Court shall enter a
 6

 7   Stipulated Temporary Injunction against Pabalate pursuant to the terms below.

 8             IT IS SO STIPULATED.

 9

10
     PREG O’DONNELL & GILLETT PLLC
11

12   ___s/ Eric P. Gillett____________________
     Eric P. Gillett, WSBA #23691
13   Attorneys for Jo-Ann Pabalate
14

15   SEYFARTH SHAW LLP

16

17   ___s/ J. Scott Humphrey___________________
     ___s/ Helen M. McFarland_________________
18   ___s/ Besma Fakhri _____________________
19   J. Scott Humphrey, Esq. (pro hac vice)
     Helen M. McFarland, WSBA 51012
20   Besma Fakhri (pro hac vice)
     Attorneys for Assured Partners
21   of Washington, LLC
22

23

24

25

26
     ORDER GRANTING STIPULATED                                                       SEYFARTH SHAW LLP
     TEMPORARY RESTRAINING ORDER                                                       Attorneys at Law
     (CASE NO. 20-00290 BJR)                                                           800 Fifth Avenue
                                                                                          Suite 4100
                                                                                      Seattle, WA 98104
                                                                                        (206) 946-4910
                 Case 2:20-cv-00290-BJR Document 45 Filed 04/21/20 Page 3 of 5




 1                        STIPULATED TEMPORARY RESTRAINING ORDER
 2          Having read and considered Plaintiff AssuredPartners of Washington, LLC (“Assured”)
 3
     and Defendant Jo-Ann Pabalate’s (“Pabalate”) Stipulation, and for good cause shown, the
 4
     Stipulation is approved. The COURT HEREBY ORDERS AS FOLLOWS:
 5
            1.       Defendant Jo-Ann Pabalate (“Pabalate”), and all parties in active concert or
 6

 7   participation with her who receive actual notice of this Order by personal service or otherwise, are

 8   temporarily enjoined from using, accessing, possessing or disclosing any of Assured’s confidential,

 9   proprietary, and/or trade secret information;
10
            2.       Pabalate is temporarily enjoined from the following:
11
                     a.     Offering, selling, soliciting, quoting, placing, providing, renewing, or
12                          servicing any insurance product or service to, or on behalf of, any Restricted
                            Client,
13
                     b.     Taking any action, intended or reasonably likely, to cause any vendor,
14
                            insurance carrier, wholesale broker, Restricted Client, other client of
15                          Assured, or any other third party with a material business relationship with
                            Assured to cease or refrain from doing business with Assured, and
16
                     c.     Soliciting, hiring, engaging, or seeking to induce any of Assured’s
17                          employees to terminate such employee’s employment with Assured for any
                            reason, including, without limitation, to work for Pabalate or a competitor
18
                            of Assured;
19          3.       For purposes of this Order, “Restricted Client” means the following:
20
                     a.     Any client of Assured at the office where Pabalate was employed during the
21                          two (2) years immediately preceding the date on which Pabalate’s
                            employment with Assured ended (the “Separation Date”),
22

23                   b.     Any client of Assured during the two (2) years immediately preceding the
                            Separation Date to which Pabalate had some involvement in proposing,
24                          selling, quoting, placing, providing, servicing, or renewing any insurance
                            product or service or about whom Pabalate received Assured confidential
25                          information, or
26
     ORDER GRANTING STIPULATED                                                        SEYFARTH SHAW LLP
     TEMPORARY RESTRAINING ORDER                                                        Attorneys at Law
     (CASE NO. 20-00290 BJR)                                                            800 Fifth Avenue
                                                                                           Suite 4100
                                                                                       Seattle, WA 98104
                                                                                         (206) 946-4910
                 Case 2:20-cv-00290-BJR Document 45 Filed 04/21/20 Page 4 of 5




 1                     c.     Any prospective client of Assured within the two (2) years immediately
                              preceding the Separation Date as to which Pabalate had involvement in
 2                            proposing, selling, quoting, placing, providing, servicing, or renewing any
 3                            insurance product or service or about whom Pabalate received Assured
                              confidential information;
 4
            4.         Pabalate and all parties in active concert with her who receive actual notice of this
 5
     Order by personal service or otherwise shall return to Assured all Assured property, including
 6
     without limitation, all Assured-issued computers, electronic media, PDAs, and electronic storage
 7
     devices, and shall return to Assured all originals and copies of any and all files and/or documents
 8
     that contain or were derived from Assured’s confidential and proprietary information.
 9
            5.         Pabalate and all parties in active concert with her who receive actual notice of this
10
     Order by personal service or otherwise shall arrange for a neutral forensic examiner to acquire full
11
     forensic images of all computers, cellular phones, smartphones, and other electronic storage
12
     devices and email accounts belonging to, under the control of, accessible to, or operated by them
13
     that contain Assured’s confidential and proprietary information, which the neutral forensic
14
     examiner shall examine based on a mutually agreeable forensic examination protocol involving
15
     search terms (including hash values, file names and search terms derived from files Assured alleges
16
     Pabalate took).
17
            6.         This Stipulated Temporary Restraining Order shall not be construed as an
18
     admission by Defendants as to liability on any aspect of Assured’s claims or that any of the
19
     information at issue is confidential, proprietary, or trade secret.
20
            7.         This Stipulated Temporary Restraining Order shall be effective without the posting
21
     of any bond or undertaking by Assured, as Pabalate has waived such requirement.
22
            8.         Assured and Pabalate agree that certain limited and expedited discovery is
23
     necessary before a hearing on Assured’s Motion for a Preliminary Injunction and will provide a
24
     proposed expedited discovery schedule to the Court on or before April 22, 2020.
25
            9.         This Order shall be effective until June 1, 2020, and no longer, without the further
26
     ORDER GRANTING STIPULATED                                                          SEYFARTH SHAW LLP
     TEMPORARY RESTRAINING ORDER                                                          Attorneys at Law
     (CASE NO. 20-00290 BJR)                                                              800 Fifth Avenue
                                                                                             Suite 4100
                                                                                         Seattle, WA 98104
                                                                                           (206) 946-4910
               Case 2:20-cv-00290-BJR Document 45 Filed 04/21/20 Page 5 of 5




 1   order of this Court.

 2          IT IS SO ORDERED.

 3

 4          DATED this 21st day of April 2020.

 5

 6                                               ______________________________________
                                                 The Honorable Barbara J. Rothstein
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING STIPULATED
     TEMPORARY RESTRAINING ORDER
     (CASE NO. 20-00290 BJR)
